Citation Nr: 0506021	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  04-16 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a left tibia 
disability.

3.  Entitlement to service connection for abdominal pain.

4.  Entitlement to service connection for a psychiatric 
disability, including panic disorder with agoraphobia, 
anxiety disorder, and depression.  


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from September 5, 1979, to October 9, 1979.

This appeal comes before the Board of Veterans' Appeals from 
an April 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
that denied service connection for a left knee disability 
(left knee degenerative joint disease), for a left leg tibia 
disability, and for abdominal pain.  The appeal also arises 
from a September 2003 RO decision that denied service 
connection for a psychiatric disability, including panic 
disorder with agoraphobia, anxiety disorder, and depression.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran when further action is required.


REMAND

The veteran was scheduled to appear before a hearing at the 
Board in Washington, D.C., in October 2004.  However, through 
a social worker at a VA medical facility, the appellant 
requested that he be rescheduled for a hearing either before 
the Board via videoconference ("video hearing") or before 
the Board to be held at the RO (a "Travel Board hearing").  
Based on a review of the January 2004 letter from the VA 
social worker, the Board finds that "good cause" is shown 
for the appellant's failure to attend his hearing in October 
2004.  The VA social worker provided a detailed reason as to 
why the appellant could not attend the hearing. 

On remand, the RO should request that the veteran specify 
which type of hearing he desires and should then schedule him 
for the requested hearing, as appropriate.

In addition, the veteran is not presently represented in his 
appeal before the Board.  However, it appears that he has 
used the assistance of a VA social worker at a VA medical 
facility in San Juan, Puerto Rico.  On remand, the RO should 
also ascertain whether the veteran wishes to designate any 
representative on his behalf.  The RO should provide the 
veteran with all of the appropriate forms to designate a 
representative as well as a list of approved veterans service 
representatives.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request that the 
veteran specify which type of hearing he 
desires ("video hearing" or Travel 
Board hearing") and should then 
schedule him for the requested hearing, 
as appropriate, in the order that this 
request was received.
 
2.  The RO should also ascertain whether 
the veteran wishes to designate any 
representative on his behalf.  The RO 
should provide the veteran with all of 
the appropriate forms to designate a 
representative as well as a list of 
approved veterans service 
representatives.

By this remand, the Board expresses no opinion as to the 
ultimate outcome of this appeal.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be treated expeditiously.  Claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


